Citation Nr: 0420485	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a compensable rating for corneal scar, 
right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
granted service connection for corneal scar, right eye under 
Diagnostic Code 6009, evaluated at zero percent disabling 
from April 19, 1999, and denied service connection for major 
depressive disorder.  The veteran perfected a timely appeal 
of these determinations to the Board.

In December 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) at the local regional office.  Prior to the 
hearing, the veteran submitted additional evidence that was 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in adjudicating his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

With respect to the veteran's claim of entitlement to service 
connection for a psychiatric disability, the Board observes 
that the veteran has been diagnosed with dysthymic disorder 
and major depressive disorder.  In connection with these 
diagnoses, the veteran recounted several incidents in service 
that he asserts caused his current condition.  These include 
being awakened in his barracks by another soldier performing 
fellatio on him; taunting and ostracism that resulted from 
others hearing about this incident; being solicited for 
sexual favors by the same soldier involved in the fellatio 
incident; and being ridiculed as a homosexual for seeking 
treatment for hemorrhoids.  The veteran also recounted other 
in-service incidents that contributed to his condition, 
including being denied a security clearance after admitting 
to juvenile drug use, and incidents of racism and lack of 
recognition in the military, specifically involving an 
incident in which he says he prevented a serious automobile 
accident, saving many lives.

The Board also notes that the veteran's primary private 
physician indicated that two of the veteran's claimed in-
service incidents, the sexual assault suffered by the veteran 
and the denied security clearance, were "very much a part of 
[the veteran's] depressive thinking patterns."  And the 
January 2003 VA examiner specifically found that the 
veteran's dysthymic disorder is "related to his service 
experiences."  The Board finds, however, that the record is 
devoid of any independent factual support for the veteran's 
assertions.  And without supporting evidence, the opinion of 
the veteran's physicians, based as it is on the veteran's 
reported in-service history, is insufficient to support a 
grant of service connection for a psychiatric disability.  

This claim is therefore remanded to the RO to afford the 
veteran an opportunity to submit buddy statements or other 
independent evidence supporting his claim that he suffered 
the outlined traumatic events in service.  38 C.F.R. 
§ 3.304(f).

In this regard, the Board also notes that the veteran's 
service personnel records have not been associated with the 
file.  These records may serve as a basis for verifying his 
claim that he was denied a security clearance and therefore 
bolster his credibility with respect to this event.  

A request for these records by the RO may be fruitful in 
either obtaining the records or securing information that 
such do not exist, and as such, a remand is warranted.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).  

With respect to the veteran's claim of entitlement to a 
compensable rating for corneal scar, right eye, the Board 
notes that subsequent to the date the veteran filed his 
claim, the VCAA was enacted in November 2000.  This 
liberalizing law is applicable to the appellant's claim 
because it is pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claim of entitlement to an 
increased rating for the veteran's service-connected corneal 
scar, right eye, or what VA would do pursuant to the VCAA to 
assist him with respect to this claim.  Further, in the May 
2003 Supplemental Statement of the Case, the RO again did not 
provide an explanation of the impact of the VCAA on this 
claim.  The Board therefore finds that the RO should inform 
the appellant and his representative of the VCAA and its 
notification provisions.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Accordingly, this case must be 
remanded and on remand, the RO must send the veteran a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in his possession that pertains to his claim.

In addition, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Here, the veteran was afforded an examination in January 
2003.  The Board finds, however, that the examination report 
does not set forth the complete rationale for all opinions 
expressed and conclusion reached in legible form.  Rather, 
the examination report consists of notations made on a form 
used to elicit certain information from the examiner.  Some 
of these notations are clear, but many are not.  In all, the 
examination report is insufficient to resolve the question of 
an increased rating with respect to the veteran's claim.  As 
such, further development, in the form of a new VA 
examination, is also warranted.

Finally, the RO must ensure that all relevant records have 
been obtained.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2003).  Here, in testimony before the 
Board, the record indicates that the veteran has received 
intermittent treatment for his condition at the VA Medical 
Center in Philadelphia, Pennsylvania.  On remand, therefore, 
the RO should update the claims file and request the 
veteran's medical and treatment records from this facility, 
dated from September 2002 to the present.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Such records, therefore, must be 
associated with the claims file. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the veteran's 
service-connected eye condition, the RO 
should send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for an 
increased rating.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain the veteran's service 
personnel records.  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for a 
psychiatric condition or for his service-
connected eye condition.  This should 
specifically include medical and 
treatment records from the Philadelphia, 
Pennsylvania, VA Medical Center, dated 
subsequent to September 2002.  The aid of 
the veteran in securing records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

With respect to his psychiatric 
condition, the veteran should be advised 
that he should submit buddy statements or 
other corroborating testimony that may 
support his complaints of sexual abuse, 
denial of a security clearance, or other 
traumatic in-service events specifically 
identified by his physicians as 
underlying his diagnosis of dysthymic 
disorder and depression.  

4.  After obtaining and associating with 
the claims folder all available records 
received pursuant to paragraphs numbers 1 
& 2, the RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of the veteran's 
service-connected corneal scar, right 
eye.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
for this study.  All indicated studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to the veteran's 
visual acuity, field of vision loss, 
pain, rest requirements, and any episodic 
incapacity suffered by the veteran as a 
result of his service-connected 
condition.

The examiner should set forth the 
complete rationale all opinions expressed 
and conclusion reached, in a legible 
report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




